Title: From George Washington to Robert Dick, 27 November 1788
From: Washington, George
To: Dick, Robert



Sir,
Mount Vernon November 27. 1788

I have received your letter of the 15th inst. and as I am desireous of giving every encouragement in my power to that useful class of men who understand agriculture, and wish to settle in this country, I am sorry that you was not sufficiently explicite

in your letter to enable me to answer you more decidedly upon the subject of your enquieries. If you[r] view is to purchase a large tract of land and introduce a number of settlers upon it from Scotland, this country certainly offers itself under every advantage for that purpose whether you consider the facility of the terms upon it, can be obtained, the climate, soil, or local situation—I have myself large tracts of Land in the western parts of this State, equal in point of soil and situation to any in the world, which I would either dispose of, or lease out, upon such terms as might be very advantageous to the settler, and as the emigrations to that part of the country are so very considerable there is little danger to be apprehended from the Indians on the Eastern side of the Ohio. I have also a number of tracts of very excellent land on this side of the Aleegany Mountains in the Counties of Berkley, Fauqueire, Frederick and Louden in this State, but they do not lie in one body so as to accommodate a number of persons together; and I believe it would be difficult to find a single tract large enough for this purpose in the possession of any one person on this side of the Alegany mountains.
If your present design is to superintend and direct the management of some Gentleman’s Estate it is necessary for you to be furnished with testimonials of your abilities for that purpose of your sobriety and good conduct and recommendation from some Character or Characters known in this Country.
If you will let me know more particularly what your intention and plans are, I shall perhaps be able to give you an answer more to your satisfaction. I am Sir Yr Most Obedt Servant

Go: Washington

